  Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 1 of 62 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

  SEAN DEVERS, derivatively on behalf of
  CROWN CASTLE INTERNATIONAL CORP.,
                                                        Case No.:
          Plaintiff,

          vs.

  JAY A. BROWN, DANIEL K. SCHLANGER,                    JURY TRIAL DEMANDED
  P. ROBERT BARTOLO, CINDY CHRISTY,
  ARI Q. FITZGERALD, ROBERT E.
  GARRISON II, ANDREA J. GOLDSMITH,
  LEE W. HOGAN, EDWARD C.
  HUTCHESON, JR., J. LANDIS MARTIN,
  ROBERT F. MCKENZIE, ANTHONY J.
  MELONE, and W. BENJAMIN MORELAND,

          Defendants,

          and

  CROWN CASTLE INTERNATIONAL CORP.,

          Nominal Defendant.


                        SHAREHOLDER DERIVATIVE COMPLAINT

                                        INTRODUCTION

       Plaintiff Sean Devers (“Plaintiff”), by his undersigned attorneys, derivatively and on behalf

of Nominal Defendant Crown Castle International Corp. (“Crown Castle” or the “Company”), files

this Verified Shareholder Derivative Complaint against Individual Defendants Jay A. Brown,

Daniel K. Schlanger, P. Robert Bartolo, Cindy Christy, Ari Q. Fitzgerald, Robert E. Garrison II,

Andrea J. Goldsmith, Lee W. Hogan, Edward C. Hutcheson, Jr., J. Landis Martin, Robert F.

McKenzie, Anthony J. Melone, and W. Benjamin Moreland (collectively, the “Individual

Defendants” and together with Crown Castle, the “Defendants”) for breaches of their fiduciary

duties as directors and/or officers of Crown Castle, for violations of Section 14(a) of the Securities


                                                  1
  Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 2 of 62 PageID #: 2




Exchange Act of 1934 (the “Exchange Act”), and for contribution under Sections 10(b) and 21D

of the Exchange Act. As for his complaint against the Individual Defendants, Plaintiff alleges the

following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and information

and belief as to all other matters, based upon, among other things, the investigation conducted by

and through Plaintiff’s attorneys, which included a review of Defendants’ public documents,

announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding the Company, conference call

transcripts, securities analysts’ reports about the Company, legal filings, news reports, and

information publicly available on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action seeking to redress wrongdoing committed

by certain of Crown Castle’s officers and directors from February 26, 2018 through February 26,

2020 (the “Relevant Period”), which has caused substantial damage to the Company.

       2.      Crown Castle is a Texas-based real estate investment trust (“REIT”) operating in

the communications infrastructure sector. Specifically, Crown Castle owns, operates, and leases

roughly 40,000 cell towers and over 65,000 miles of fiber optic cable across the United States.

       3.      As a publicly traded company, Crown Castle is required by applicable SEC rules

to prepare and file financial statements that comply with generally accepted accounting principles

(“GAAP”). Non-complaint financial statements are generally presumed to be misleading by the

SEC.

       4.      From at least February 26, 2018 through November 4, 2019, the Individual

Defendants caused the Company to improperly record certain revenues in the Company’s financial

statements. Specifically, the Company recorded the entirety of the transaction price from cell tower


                                                  2
  Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 3 of 62 PageID #: 3




installation services as revenue upon the completion of such services, despite the fact that portions

of these transaction prices constituted modifications to leases. Pursuant to GAAP, such revenues

should have been recognized over the course of the lease terms, rather than all at once. As such,

all of Crown Castle’s financial statements issued from February 26, 2018 through November 4,

2019, at least, were not prepared in accordance with GAAP.

       5.      As the Individual Defendants would later reveal, in September 2019, the SEC

issued a subpoena to the Company requesting documents relating to Crown Castle’s expense

policies in its service business. Following receipt of the subpoena, the Company and its

independent auditor discussed the Company’s revenue recognition policies with the SEC’s Office

of the Chief Accountant (the “OCA”).

       6.      The truth emerged on February 26, 2020, when the Company issued a press release

revealing that the OCA and the Company had decided that the Company’s revenue recognition

practices with respect to cell tower installation services revenue was in violation of GAAP. As the

Individual Defendants conceded, these revelations indicated the existence of a material weakness

in the Company’s internal controls, and moreover, the Company would be required to reduce its

adjusted earnings before interest, tax, depreciation, and amortization (“EBITDA”), its adjusted

funds from operations, and its net income for the fiscal year ended December 31, 2019 by roughly

$100 million, each.

       7.      Additionally, the Individual Defendants disclosed that the Company would be

forced to restate each of the financial statements contained in the Company’s annual and periodic

reports filed with the SEC during 2018 and 2019.




                                                 3
  Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 4 of 62 PageID #: 4




       8.      On this news, the Company’s stock price plummeted by approximately 8.8%,

falling from $162.69 per share at closing on February 26, 2020, to $148.40 per share at closing on

February 27, 2020.

       9.      On March 2, 2020, the Company notified the SEC that due to the material

weaknesses in the Company’s internal controls, the Company would be unable to timely file its

annual report on Form 10-K for the fiscal year ended December 31, 2019 (the “2019 10-K”).

       10.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by causing the Company to engage in improper accounting practices, and by personally

making and/or causing the Company to make to the investing public a series of materially false

and misleading statements regarding the Company’s business, operations, and prospects.

Specifically, the Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements to the investing public that failed to disclose, inter alia,

that: (1) the Company improperly recognized certain revenue pertaining to its cell tower

installation services in its financial statements; (2) as such, the Company’s financial statements

filed with the SEC were not prepared in accordance with GAAP; (3) the Company’s adjusted

EBITDA, adjusted funds from operations, and net income were artificially inflated; (4) the

Company failed to maintain effective disclosure controls and procedures and internal controls over

financial reporting; (5) as a result of the foregoing, the Company would be subjected to an SEC

investigation, and would ultimately be forced to restate its annual reports for the fiscal years ended

December 31, 2018 and December 31, 2017, as well as each of its periodic reports issued during

2018 and 2019; and (6) due to the foregoing, the Company’s public statements were materially

false and misleading at all relevant times.




                                                  4
  Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 5 of 62 PageID #: 5




       11.     Also in breach of their fiduciary duties, The Individual Defendants failed to correct

and/or caused the Company to fail to correct the foregoing false and misleading statements and

omissions, while one of the Individual Defendants engaged in insider trading, receiving proceeds

of approximately $279,311.

       12.     In further breach of their fiduciary duties, the Individual Defendants failed to

maintain and adequate system of oversight, disclosure controls and procedures, and internal

controls, and caused the Company to fail to timely file its 2019 10-K.

       13.     The Individual Defendants’ misconduct and breaches of fiduciary duty have caused

the Company, along with its Chief Executive Officer (“CEO”) and Chief Financial Officer

(“CFO”), to be named as defendants in two federal securities fraud class action lawsuits pending

in the United States District Court for the District of New Jersey (the “Securities Class Actions”).

Additionally, the Company has been subjected to the need to undertake internal investigations,

losses due to the unjust enrichment of the Individual Defendants who were over-compensated by

the Company given their misconduct, and losses due to the waste of corporate assets, all of which

will cost the Company going forward millions of dollars.

       14.     Considering the breaches of fiduciary duty engaged in by the Individual

Defendants, all but one of whom currently serve as Company directors, the directors’ collective

engagement in fraud and misconduct, the strong likelihood of the directors’ liability in this

derivative action and the Company’s CEO’s liability in the Securities Class Actions, and in light

of the directors not being disinterested and/or independent, a majority of the Company’s Board of

Directors (the “Board”) cannot consider a demand to commence litigation against themselves on

behalf of the Company with the requisite level of disinterestedness and independence.




                                                 5
  Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 6 of 62 PageID #: 6




                                 JURISDICTION AND VENUE

       15.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Section 10(b) of the Exchange

Act, 15. U.S.C. § 78j(b), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f).

       16.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Actions based on violations of the Exchange Act.

       17.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       18.     Venue is proper in this District because Crown Castle is incorporated in this

District. In addition, a substantial portion of the transactions and wrongs complained of herein

occurred in this District, and the Defendants have received substantial compensation in this District

by engaging in numerous activities that had an effect in this District.

                                             PARTIES

       Plaintiff

       19.     Plaintiff is a current shareholder of Crown Castle and has continuously held Crown

Castle common stock at all relevant times.

       Nominal Defendant Crown Castle

       20.     Crown Castle is a Delaware corporation, with its headquarters located at 1220

Augusta Drive, Suite 600, Houston, Texas 77057-2261. Crown Castle’s shares trade on the New

York Stock Exchange (“NYSE”) under the ticker symbol “CCI.”

       Defendant Brown

       21.     Defendant Jay A. Brown (“Brown”) is the Company’s current CEO and President,

and has served in those roles since June 2016. Between July 2008 and May 2016, he served as the


                                                 6
  Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 7 of 62 PageID #: 7




Company’s Senior Vice President, CFO, and Treasurer. The Company’s Schedule 14A filed with

the SEC on March 30, 2020 (the “2020 Proxy Statement) described Defendant Brown as follows:

       Mr. Brown was elected to the Board as a director in May 2016 and has served as
       our President and CEO effective June 2016. Previously, Mr. Brown served as our
       Senior Vice President ("SVP"), Chief Financial Officer ("CFO") and Treasurer
       from July 2008 to May 2016. Mr. Brown served as Vice President of Finance from
       August 2001 until his appointment as our CFO and, during such time, was also
       appointed Treasurer in May 2004. From the time he joined the Company in August
       1999 until July 2001, Mr. Brown served in a number of positions in corporate
       development and corporate finance. Mr. Brown serves on the advisory board of
       governors of NAREIT—the National Association of Real Estate Investment Trusts,
       the board of directors and executive committee of the Wireless Industry Association
       and the advisory board of Hankamer School of Business at Baylor University.

       22.      According to the 2020 Proxy Statement, Defendant Brown was the beneficial

owner of 268,855 shares of the Company’s common stock as of March 27, 2020. As the price of

the Company’s stock was $136.89 per share at close on March 27, 2020, Defendant Brown owned

approximately $36.8 million worth of Company stock.

       23.      Defendant Brown received $9,025,526 in compensation from the Company during

the fiscal year ended December 31, 2018, which consisted of $905,769 in salary, $6,361,135 in

stock awards, $1,707,772 in non-equity incentive plan compensation, and $50,850 in all other

compensation.

       24.      Defendant Brown received $12,620,843 in compensation from the Company during

the fiscal year ended December 31, 2019, which consisted of $985,577 in salary, $9,465,217 in

stock awards, $2,119,541 in non-equity incentive plan compensation, and $50,508 in all other

compensation.




                                               7
  Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 8 of 62 PageID #: 8




       Defendant Schlanger

       25.    Defendant Daniel K. Schlanger (“Schlanger”) is the Company’s current Senior

Vice President and CFO, and has served in those roles since June 2016. The 2020 Proxy Statement

described Defendant Schlanger as follows:

       Daniel K. Schlanger was appointed our SVP and CFO, effective June 1, 2016, after
       joining the Company as SVP—Finance effective April 1, 2016. In addition, Mr.
       Schlanger served as our Treasurer from October 23, 2017 to December 11, 2018.
       Mr. Schlanger previously served as SVP and CFO of Exterran GP LLC, the general
       partner of Exterran Partners, L.P., from June 2006 through March 2009 and as a
       director of Exterran GP LLC's board of directors from October 2006 through
       November 2015. From October 2015 to March 2016, Mr. Schlanger served as SVP
       of Global Products at Exterran Corporation, an oil and gas products and services
       company, where he was responsible for global product strategy development and
       implementation. From 2009 to 2015, Mr. Schlanger also served as SVP in various
       capacities, including marketing and operations, with Exterran Holdings, Inc. and
       Exterran GP LLC. Prior to working with Exterran Partners, L.P. and Exterran
       Corporation, Mr. Schlanger was employed as an investment banker with Merrill
       Lynch & Co., where he focused on mergers and acquisitions and capital markets
       transactions in the energy sector.

       26.    According to the 2020 Proxy Statement, Defendant Schlanger was the beneficial

owner of 38,162 shares of the Company’s common stock as of March 27, 2020. As the price of

the Company’s stock was $136.89 per share at close on March 27, 2020, Defendant Schlanger

owned approximately $8.47 million worth of Company stock.

       27.    Defendant Schlanger received 3,357,955 in compensation from the Company

during the fiscal year ended December 31, 2018, which consisted of $527,519 in salary,

$2,167,442 in stock awards, $612,144 in non-equity incentive plan compensation, and $50,850 in

all other compensation.

       28.    Defendant Schlanger received 4,281,308 in compensation from the Company

during the fiscal year ended December 31, 2019, which consisted of $5624,404 in salary,




                                              8
  Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 9 of 62 PageID #: 9




$2,957,727 in stock awards, $710,669 in non-equity incentive plan compensation, and $50,508 in

all other compensation.

       Defendant Bartolo

       29.    Defendant P. Robert Bartolo (“Bartolo”) is a Company director, and has served in

that capacity since February 2014. He also serves as the Chair of the Audit Committee, and as a

member of the Compensation Committee. The 2020 Proxy Statement described Defendant Bartolo

as follows:

       Mr. Bartolo was appointed to the Board as a director in February 2014. Mr. Bartolo
       served as a portfolio manager in the U.S. Equity Division of T. Rowe Price from
       March 2005 to January 2014. During such time, Mr. Bartolo also served as Vice
       President of T. Rowe Price Group, Inc. From October 2007 to January 2014, Mr.
       Bartolo served as Executive Vice President ("EVP") of the U.S. Growth Stock Fund
       and chairman of that fund's Investment Advisory Committee. Mr. Bartolo also
       analyzed and recommended companies in the telecommunications and related
       industries for T. Rowe Price from August 2002 to March 2007 and co-managed the
       Media and Telecom Fund from March 2005 to March 2007. Mr. Bartolo has earned
       the Chartered Financial Analyst designation.

       30.    According to the 2020 Proxy Statement, Defendant Bartolo was the beneficial

owner of 29,814 shares of the Company’s common stock as of March 27, 2020. As the price of

the Company’s stock was $136.89 per share at close on March 27, 2020, Defendant Bartolo owned

approximately $4.08 million worth of Company stock.

       31.    Defendant Bartolo received $272,339 in compensation from the Company during

the fiscal year ended December 31, 2018, which consisted of $95,000 in fees earned or paid in

cash, $154,952 in stock awards, and $22,387 in all other compensation.

       32.    Defendant Bartolo received $321,540 in compensation from the Company during

the fiscal year ended December 31, 2019, which consisted of $120,000 in fees earned or paid in

cash, $179,995 in stock awards, and $21,545 in all other compensation.

       Defendant Christy



                                               9
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 10 of 62 PageID #: 10




       33.    Defendant Cindy Christy (“Christy”) is a Company director, and has served in that

capacity since August 2007. She also serves as the Chair of the Compensation Committee, and as

a member of the Nominating & Corporate Governance Committee. The 2020 Proxy Statement

described Defendant Christy as follows:

       Ms. Christy was appointed to the Board as a director in August 2007. Ms. Christy
       has served as President of Asurion Corporation ("Asurion") since September 2014.
       Ms. Christy's prior positions at Asurion include service as Chief Operating Officer
       ("COO") from September 2014 to December 2017, as President-Americas from
       December 2012 to September 2014, and as President-Sales, Marketing and Product
       Management from November 2008 to December 2012. Prior to joining Asurion,
       Ms. Christy served as President, Americas Region for Alcatel-Lucent from January
       2008 to September 2008 and as President of the North America Region for Alcatel-
       Lucent from December 2006 to December 2007. Prior to that time, Ms. Christy
       served in various positions with Lucent Technologies Inc., including President of
       the Network Solutions Group, President of the Mobility Solutions Group and COO
       of the Mobility Solutions Group. From August 2015 to February 2019, Ms. Christy
       served on the board of directors of The Dun & Bradstreet Corporation, formerly a
       public company.

       34.    According to the 2020 Proxy Statement, Defendant Christy was the beneficial

owner of 28,009 shares of the Company’s common stock as of March 27, 2020. As the price of

the Company’s stock was $136.89 per share at close on March 27, 2020, Defendant Christy owned

approximately $3.83 million worth of Company stock.

       35.    Defendant Christy received $244,952 in compensation from the Company during

the fiscal year ended December 31, 2018, which consisted of $90,000 in fees earned or paid in

cash and $154,952 in stock awards.

       36.    Defendant Christy received $284,995 in compensation from the Company during

the fiscal year ended December 31, 2019, which consisted of $105,000 in fees earned or paid in

cash and $179,995 in stock awards.

       Defendant Fitzgerald




                                               10
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 11 of 62 PageID #: 11




       37.    Defendant Ari Q. Fitzgerald (“Fitzgerald”) is a Company director, and has served

in that capacity since August 2002. He also serves as the Chair of the Nominating & Corporate

Governance Committee, and as a member of the Compensation Committee and the Strategy

Committee. The 2020 Proxy Statement described Defendant Fitzgerald as follows:

       Mr. Fitzgerald was appointed to the Board as a director in August 2002.
       Mr. Fitzgerald is currently a partner in the Washington, D.C. office of Hogan
       Lovells US LLP ("Hogan Lovells"), and is a member of that firm's Communications
       Group, where he concentrates on wireless, international and Internet-related issues.
       Prior to joining Hogan Lovells, Mr. Fitzgerald was an attorney with the Federal
       Communications Commission ("FCC") from 1997 to 2001. While at the FCC, he
       served for nearly three years as legal advisor to FCC Chairman William Kennard
       and later as Deputy Chief of the FCC's International Bureau. Prior to joining the
       FCC, Mr. Fitzgerald was an attorney in the Office of Legal Counsel of the U.S.
       Department of Justice. He also served as legal counsel to former U.S. Senator Bill
       Bradley. Prior to working for the U.S. Department of Justice, Mr. Fitzgerald worked
       as an attorney for the law firm of Sullivan & Cromwell LLP.

       38.    According to the 2020 Proxy Statement, Defendant Fitzgerald was the beneficial

owner of 29,539 shares of the Company’s common stock as of March 27, 2020. As the price of

the Company’s stock was $136.89 per share at close on March 27, 2020, Defendant Fitzgerald

owned approximately $4.04 million worth of Company stock.

       39.    Defendant Fitzgerald received $239,952 in compensation from the Company

during the fiscal year ended December 31, 2018, which consisted of $85,000 in fees earned or paid

in cash and $154,952 in stock awards.

       40.    Defendant Fitzgerald received $284,995 in compensation from the Company

during the fiscal year ended December 31, 2019, which consisted of $105,000 in fees earned or

paid in cash and $179,995 in stock awards.




                                               11
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 12 of 62 PageID #: 12




       Defendant Garrison

       41.    Defendant Robert E. Garrison II (“Garrison”) is a Company director, and has served

in that capacity since May 2005. He also serves as a member of the Compensation Committee and

the Audit Committee. The 2020 Proxy Statement described Defendant Garrison as follows:

       Mr. Garrison was elected to the Board as a director in May 2005. Mr. Garrison
       served as Chairman of the Executive Committee of Sanders Morris Harris Group
       Inc. ("SMHG"), a financial services company, from May 2009 until February 2012.
       Mr. Garrison served as President and CEO of SMHG from January 1999 until May
       2002 and as President until May 2009. Mr. Garrison is a director of Prosperity
       Bank; NuPhysicia LLC; and JTS Capital Corp, each a private company. He also
       serves as a corporate member of the board of directors of the Memorial Hermann
       Health System. Mr. Garrison has had prior service as a director of FirstCity
       Financial Corporation and SMHG (each, formerly a public company). Mr. Garrison
       has over 40 years' experience in the securities industry and is a Chartered Financial
       Analyst.

       42.    According to the 2020 Proxy Statement, Defendant Garrison was the beneficial

owner of 27,685 shares of the Company’s common stock as of March 27, 2020. As the price of

the Company’s stock was $136.89 per share at close on March 27, 2020, Defendant Garrison

owned approximately $3.78 million worth of Company stock.

       43.    Defendant Garrison received $254,346 in compensation from the Company during

the fiscal year ended December 31, 2018, which consisted of $80,000 in fees earned or paid in

cash, $154,952 in stock awards, and $19,394 in all other compensation.

       44.    Defendant Garrison received $302,762 in compensation from the Company during

the fiscal year ended December 31, 2019, which consisted of $110,000 in fees earned or paid in

cash, $179,995 in stock awards, and $12,767 in all other compensation.

       45.    During the period when the Company materially misstated information to the

investing public to keep the price of the Company’s stock artificially inflated, and before the

scheme was exposed, Defendant Garrison made the following sale of Company stock:




                                                12
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 13 of 62 PageID #: 13




                Date          Number of Shares          Price Per Share          Proceeds
             8/29/2018            2,451                     $113.96              $279,311


       46.      Defendant Garrison’s insider sale, which was made with knowledge of material

non-public information, demonstrates his motive in facilitating and participating in the scheme.

       Defendant Goldsmith

       47.      Defendant Andrea J. Goldsmith (“Goldsmith”) is a Company director, and has

served in that capacity since February 2018. She also serves as a member of the Nominating &

Corporate Governance Committee and the Strategy Committee. The 2020 Proxy Statement

described Defendant Goldsmith as follows:

       Ms. Goldsmith was appointed to the Board effective February 2018. Ms. Goldsmith
       has served as the Stephen Harris professor in the School of Engineering at Stanford
       University since 2012 and has served as a professor, associate professor or assistant
       professor at Stanford University since January 1999. Ms. Goldsmith also founded
       and served as Chief Technology Officer ("CTO") of Plume WiFi (formerly,
       Accelera, Inc.) from August 2010 to August 2014 and Quantenna Communications,
       Inc. (formerly, mySource Communications, Inc.) from 2005 to 2009. In addition,
       Ms. Goldsmith currently serves on the Technical Advisory Boards of Sequans
       Communications and Cohere Technologies. Ms. Goldsmith is a frequent lecturer
       and writer regarding wireless technologies. Ms. Goldsmith also serves on the board
       of directors of Medtronic plc, a public company.

       48.      According to the 2020 Proxy Statement, Defendant Goldsmith was the beneficial

owner of 4,054 shares of the Company’s common stock as of March 27, 2020. As the price of the

Company’s stock was $136.89 per share at close on March 27, 2020, Defendant Goldsmith owned

approximately $554,952 worth of Company stock.

       49.      Defendant Goldsmith received $229,952 in compensation from the Company

during the fiscal year ended December 31, 2018, which consisted of $75,000 in fees earned or paid

in cash and $154,952 in stock awards.




                                                13
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 14 of 62 PageID #: 14




       50.    Defendant Goldsmith received $284,995 in compensation from the Company

during the fiscal year ended December 31, 2019, which consisted of $85,000 in fees earned or paid

in cash and $179,995 in stock awards.

       Defendant Hogan

       51.    Defendant Lee W. Hogan (“Hogan”) is a Company director, and has served in that

capacity since March 2001. He also serves as a member of the Audit Committee, the Compensation

Committee, and the Strategy Committee. The 2020 Proxy Statement described Defendant Hogan

as follows:

       Mr. Hogan was appointed to the Board as a director in March 2001. Mr. Hogan
       served as President and CEO of SFM Limited from March 2001 to December 2001.
       Mr. Hogan served as an officer and director of Reliant Energy Inc. ("Reliant"), a
       public diversified international energy services and energy delivery company, from
       1990 to 2000. During his tenure at Reliant, Mr. Hogan served as Vice Chairman
       and as one of four members of The Office of the CEO, the principal management
       policy instrument of Reliant. In addition, he served on the Finance Committee of
       Reliant's board of directors. Previously, Mr. Hogan served as CEO of Reliant's
       Retail Energy Group, president and CEO of Reliant's International Business Group
       (directing energy operations in Asia, Europe and Latin America), and in a variety
       of capacities for Reliant's Houston Lighting & Power subsidiary. Mr. Hogan was
       the founding president of The Greater Houston Partnership, a business advocacy
       organization, where he served from 1987 to 1990.

       52.    According to the 2020 Proxy Statement, Defendant Hogan was the beneficial owner

of 52,134 shares of the Company’s common stock as of March 27, 2020. As the price of the

Company’s stock was $136.89 per share at close on March 27, 2020, Defendant Hogan owned

approximately $7.13 million worth of Company stock.

       53.    Defendant Hogan received $234,952 in compensation from the Company during

the fiscal year ended December 31, 2018, which consisted of $80,000 in fees earned or paid in

cash and $154,952 in stock awards.




                                               14
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 15 of 62 PageID #: 15




       54.    Defendant Hogan received $289,995 in compensation from the Company during

the fiscal year ended December 31, 2019, which consisted of $110,000 in fees earned or paid in

cash and $179,995 in stock awards.

       Defendant Hutcheson

       55.    Defendant Edward C. Hutcheson, Jr. (“Hutcheson”) is a Company director, and has

served in that capacity from January 1995 until February 1999, and from July 1999 to the present.

He also serves as a member of the Strategy Committee. The 2020 Proxy Statement described

Defendant Hutcheson as follows:

       Mr. Hutcheson has served on the Board as a director from January 1995 until
       February 1999 and from July 1999 to the present. Mr. Hutcheson was a co-founder
       of ours in 1994 and served as our CEO or Chairman from inception until March
       1997. Since February 2000, Mr. Hutcheson has been involved in private investment
       and consulting activities. He currently serves as a Managing Director and Senior
       Advisor of the private equity firm Platte River Equity, LLC. From March 1997 until
       February 2000, he served in several capacities, including COO, with Pinnacle
       Global Group Inc., formerly a public financial services company, which merged to
       form SMHG. From 1987 through 1993, he served in senior management roles with
       Baroid Corporation, formerly a public petroleum services company and now a part
       of Halliburton Co. He served as President, COO and a director of the Baroid
       holding company from 1990 through 1993. Mr. Hutcheson is also a member of the
       Board of Trustees of Northwestern University.

       56.    According to the 2020 Proxy Statement, Defendant Hutcheson was the beneficial

owner of 62,222 shares of the Company’s common stock as of March 27, 2020. As the price of

the Company’s stock was $136.89 per share at close on March 27, 2020, Defendant Hutcheson

owned approximately $8.51 million worth of Company stock.

       57.    Defendant Hutcheson received $249,346 in compensation from the Company

during the fiscal year ended December 31, 2018, which consisted of $75,000 in fees earned or paid

in cash, $154,952 in stock awards, and $19,394 in all other compensation.




                                               15
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 16 of 62 PageID #: 16




       58.    Defendant Hutcheson received $277,762 in compensation from the Company

during the fiscal year ended December 31, 2019, which consisted of $85,000 in fees earned or paid

in cash, $179,995 in stock awards, and $12,767 in all other compensation.

       Defendant Martin

       59.    Defendant J. Landis Martin (“Martin”) is a Company director, and has served in

that capacity from 1995 until November 1998, and from November 1999 to the present. He has

also served as the Chairman of the Board since May 2002. Additionally, Defendant Martin serves

as a member of the Nominating & Corporate Governance Committee. The 2020 Proxy Statement

described Defendant Martin as follows:

       Mr. Martin has been a director on our Board from 1995 through November 1998
       and from November 1999 to the present. Mr. Martin has served as Chairman of our
       Board since May 2002. Mr. Martin is Chairman of the private equity firm Platte
       River Equity, LLC and has been a Managing Director since its founding in
       November 2005. Mr. Martin retired as Chairman and CEO of Titanium Metals
       Corporation, a public integrated producer of titanium metals company, where he
       served from January 1994 until November 2005. Mr. Martin served as President
       and CEO of NL Industries, Inc., a public chemical manufacturing company, from
       1987 to 2003 and as a director from 1986 to 2003. Mr. Martin is also lead director
       of Apartment Investment Management Company and Intrepid Potash, Inc., each a
       public company. Mr. Martin served as a director on the board of directors of
       Halliburton Company, a public company, from 1998 until 2018, having served as
       lead director from 2009 to 2018.

       60.    According to the 2020 Proxy Statement, Defendant Martin was the beneficial

owner of 165,193 shares of the Company’s common stock as of March 27, 2020. As the price of

the Company’s stock was $136.89 per share at close on March 27, 2020, Defendant Martin owned

over $22.6 million worth of Company stock.

       61.    Defendant Martin received $329,908 in compensation from the Company during

the fiscal year ended December 31, 2018, which consisted of $75,000 in fees earned or paid in

cash and $254,908 in stock awards.




                                               16
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 17 of 62 PageID #: 17




       62.    Defendant Martin received $364,899 in compensation from the Company during

the fiscal year ended December 31, 2019, which consisted of $85,000 in fees earned or paid in

cash and $279,899 in stock awards.

       Defendant McKenzie

       63.    Defendant Robert F. McKenzie (“McKenzie”) is a Company director, and has

served in that capacity since 1995. He also serves as a member of the Audit Committee and the

Strategy Committee. The 2020 Proxy Statement described Defendant McKenzie as follows:

       Mr. McKenzie was elected to the Board as a director in 1995. During his multi-
       decade career, Mr. McKenzie built and led operations of mobile wireless, voice and
       data networking, computer storage, and business services companies. From 1990
       to 1994, Mr. McKenzie was a founder, director and President/COO of OneComm,
       Inc., a mobile communications provider, which was sold to Nextel
       Communications (now part of Sprint Corporation) ("Nextel") in 1994. From 1980
       to 1990, he held general management positions with Northern Telecom, Inc. and
       was responsible for the marketing and support of its Meridian Telephone Systems
       and Distributed Communications networks to businesses in the Western United
       States. In addition, as an independent investor and director, he has helped establish
       Vector ESP, Inc. (a private company implementing server-based computing
       applications), CO Space Inc. (a private computer server co-location facilities
       company), Velocom, Inc. (a private company providing wireless telephone and
       Internet services in Brazil), and Cordillera Communications Corporation (a private
       mobile communications provider in the U.S., Peru, Ecuador and Chile). From June
       2012 to December 2015, Mr. McKenzie served on the board of directors of Mobile
       Pulse Inc. (a private mobile connectivity analytics company).

       64.    According to the 2020 Proxy Statement, Defendant McKenzie was the beneficial

owner of 32,912 shares of the Company’s common stock as of March 27, 2020. As the price of

the Company’s stock was $136.89 per share at close on March 27, 2020, Defendant McKenzie

owned approximately $4.5 million worth of Company stock.

       65.    Defendant McKenzie received $254,346 in compensation from the Company

during the fiscal year ended December 31, 2018, which consisted of $80,000 in fees earned or paid

in cash, $154,952 in stock awards, and $19,394 in all other compensation.




                                                17
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 18 of 62 PageID #: 18




       66.    Defendant McKenzie received $292,762 in compensation from the Company

during the fiscal year ended December 31, 2019, which consisted of $100,000 in fees earned or

paid in cash, $179,995 in stock awards, and $12,767 in all other compensation.

       Defendant Melone

       67.    Defendant Anthony J. Melone (“Melone”) is a Company director, and has served

in that capacity since May 2015. He also serves as the Chair of the Strategy Committee, and as a

member of the Nominating & Corporate Governance Committee. The 2020 Proxy Statement

described Defendant Melone as follows:

       Mr. Melone was appointed to the Board as a director in May 2015. Mr. Melone has
       over three decades of experience in the telecommunications industry, including
       having served as EVP and CTO for Verizon Communications from December 2010
       to April 2015. In addition, Mr. Melone served in a variety of positions with Verizon
       Wireless from 2000 to December 2010, including as SVP and CTO from 2007 to
       December 2010. Mr. Melone serves on the board of directors of ADTRAN, Inc., a
       public company.

       68.    According to the 2020 Proxy Statement, Defendant Melone was the beneficial

owner of 15,744 shares of the Company’s common stock as of March 27, 2020. As the price of

the Company’s stock was $136.89 per share at close on March 27, 2020, Defendant Melone owned

approximately $2.15 million worth of Company stock.

       69.    Defendant Melone received $259,346 in compensation from the Company during

the fiscal year ended December 31, 2018, which consisted of $85,000 in fees earned or paid in

cash, $154,952 in stock awards, and $19,394 in all other compensation.

       70.    Defendant Melone received $287,762 in compensation from the Company during

the fiscal year ended December 31, 2019, which consisted of $95,000 in fees earned or paid in

cash, $179,995 in stock awards, and $12,767 in all other compensation.




                                               18
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 19 of 62 PageID #: 19




       Defendant Moreland

       71.    Defendant W. Benjamin Moreland (“Moreland”) is a Company director, and has

served in that capacity since August 2006. He previously served as Executive Vice President and

CFO between February 2004 and June 2008, as President and CEO between July 2008 and June

2016, and as Executive Vice Chairman between June 2016 and December 2017. He also serves as

a member of the Strategy Committee. The 2020 Proxy Statement described Defendant Moreland

as follows:

       Mr. Moreland was appointed to the Board as a director in August 2006 and served
       as our EVC from June 2016 to December 2017. Prior to his appointment as EVC,
       he served as our President and CEO from July 2008 and as our EVP and CFO from
       February 2004 to June 2008, having been appointed CFO and Treasurer in April
       2000. Prior to being appointed CFO, he had served as our SVP and Treasurer,
       including with respect to our domestic subsidiaries, since October 1999. Mr.
       Moreland serves as the chairman on the board of directors of Clear Channel
       Outdoor Holdings, Inc., a public company, and as a director on the board of
       directors of Houston Methodist Hospital. From May 2016 to September 2017, Mr.
       Moreland served on the board of directors of Monogram Residential Trust, Inc.,
       which was a public company until its acquisition by an affiliate of Greystar Growth
       and Income Fund, LP in September 2017. From January 2008 to March 2018, Mr.
       Moreland served on the board of directors of Calpine Corp., which was a public
       company until its acquisition by an affiliate of Energy Capital Partners.

       72.    According to the 2020 Proxy Statement, Defendant Moreland was the beneficial

owner of 719,376 shares of the Company’s common stock as of March 27, 2020. As the price of

the Company’s stock was $136.89 per share at close on March 27, 2020, Defendant Moreland

owned over $98.4 million worth of Company stock.

       73.    Defendant Moreland received $252,339 in compensation from the Company during

the fiscal year ended December 31, 2018, which consisted of $75,000 in fees earned or paid in

cash, $154,952 in stock awards, and $22,387 in all other compensation.




                                               19
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 20 of 62 PageID #: 20




       74.     Defendant Moreland received $286,540 in compensation from the Company during

the fiscal year ended December 31, 2019, which consisted of $85,000 in fees earned or paid in

cash, $179,995 in stock awards, and $21,545 in all other compensation.

                    THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       75.     Based out of Houston, Texas, Crown Castle is the largest provider of shared

communications infrastructure in the United States. The Company is structured as an REIT, and

owns, operates, and leases infrastructure such as cell towers and fiber assets.

       76.     Crown Castle’s assets are divided between its Towers segment and its Fiber

segment, which manage roughly 40,000 cell towers and 65,000 miles of fiber optic cable,

respectively. The Towers segment generates the majority of the Company’s revenue, which

includes the Company’s cell tower installation services revenue.

       77.     Beginning at least in February 2018, the Individual Defendants caused the

Company to record as revenue the full transaction price from the Company’s cell tower installation

services upon the completion of service. However, portions of the transaction price of these

services constituted modifications to leases related to the installation services. As such, those

portions of the revenue should have been recorded on a ratable basis in the Company’s financial

statements, and recognized cumulatively over the term of the lease contracts.

       78.     As a result of this revenue recognition practice, the adjusted EBITDA, adjusted

funds from operations, and net income figures contained in the Company’s financial statements

issued between February 2018 and November 2019, at least, were each inflated by at least $100

million during the Relevant Period, in violation of GAAP.

       79.     On October 16, 2019, the Company issued a press release revealing that in

September 2019, the Company had received a subpoena from the SEC requesting documents


                                                 20
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 21 of 62 PageID #: 21




“primarily related to the Company's long-standing capitalization and expense policies for tenant

upgrades and installations in its services business.”

       80.     Subsequently, representatives of the Company and the Company’s independent

auditor conferred with the OCA regarding the Company’s revenue recognition practices. The

Company and the OCA ultimately determined that the Company’s revenue recognition practices

with respect to services revenues violated GAAP. This also indicated the existence of a material

weakness in the Company’s internal controls over financial reporting.

       Materially False and Misleading Statements

       February 26, 2018 Form 10-K

       81.     The Company filed its annual report on Form 10-K for the fiscal year ended

December 31, 2017 with the SEC on February 26, 2018 (the “2017 10-K”), which was signed by

Defendants Brown, Schlanger, Bartolo, Christy, Fitzgerald, Garrison, Goldsmith, Hogan,

Hutcheson, Martin, McKenzie, Melone, and Moreland.

       82.     The 2017 10-K reported, inter alia, adjusted EBITDA of $2,481,761,000 and

$444,550,000 in net income for the fiscal year ended December 31, 2017.

       83.     The 2017 10-K stated the following regarding the Company’s disclosure controls

and procedures and internal controls:

       In connection with the preparation of this Annual Report on Form 10-K, as
       of December 31, 2017, the Company's management conducted an evaluation, under
       the supervision and with the participation of the Company's Chief Executive
       Officer ("CEO") and Chief Financial Officer ("CFO"), of the effectiveness of the
       Company's disclosure controls and procedures (as defined in Rules 13a-15(e) and
       15d-15(e) under the Securities Exchange Act of 1934 ("Exchange Act")). Based
       upon their evaluation, the CEO and CFO concluded that the Company's
       disclosure controls and procedures, as of December 31, 2017, were effective to
       provide reasonable assurance that information required to be disclosed by the
       Company in the reports filed or submitted by it under the Exchange Act is recorded,
       processed, summarized, and reported within the time periods specified in the SEC's
       rules and forms, and to provide reasonable assurance that information required to



                                                 21
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 22 of 62 PageID #: 22




       be disclosed by the Company in such reports is accumulated and communicated to
       the Company's management, including its CEO and CFO, as appropriate to allow
       timely decisions regarding required disclosure.

                                               ***

       Management is responsible for establishing and maintaining adequate internal
       control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under
       the Exchange Act) for the Company. Under the supervision and with the
       participation of the Company's CEO and CFO, management assessed the
       effectiveness of the Company's internal control over financial reporting based on
       the framework described in "Internal Control – Integrated Framework
       (2013)," issued by the Committee of Sponsoring Organizations of the Treadway
       Commission. The Company's internal control over financial reporting is a
       process designed to provide reasonable assurance regarding the reliability of
       financial reporting and the preparation of financial statements for external
       purposes in accordance with U.S. generally accepted accounting principles.

                                               ***

       Management has assessed the effectiveness of the Company's internal control over
       financial reporting as of December 31, 2017. Based on the Company's assessment,
       management has concluded that the Company's internal control over financial
       reporting was effective as of December 31, 2017 to provide reasonable assurance
       regarding the reliability of financial reporting and the preparation of financial
       statements for external reporting purposes in accordance with U.S. generally
       accepted accounting principles.

                                               ***

       There have not been any changes in the Company's internal control over
       financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) of
       the Exchange Act) during the most recent fiscal quarter that have materially
       affected or are reasonably likely to materially affect the Company's internal
       control over financial reporting.

(Emphasis added.)

       84.     The 2017 10-K also contained certifications signed by Defendants Brown and

Schlanger pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act and the Sarbanes-

Oxley Act of 2002 (“SOX”) affirming the accuracy of the financial statements contained in the

2017 10-K, and attesting to the disclosure of any fraud committed by Crown Castle, its officers,

or its directors and the disclosure of any material changes to Crown Castle’s internal controls.



                                                22
    Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 23 of 62 PageID #: 23




          April 2, 2018 Proxy Statement

          85.    The Company filed a Schedule 14A with the SEC on April 2, 2018 (the “2018

Proxy Statement”). Defendants Brown, Bartolo, Christy, Fitzgerald, Garrison, Goldsmith, Hogan,

Hutcheson, Martin, McKenzie, Melone, and Moreland solicited the 2018 Proxy Statement, which

was filed pursuant to Section 14(a) of the Exchange Act, and which contained material

misstatements and omissions.1

          86.    Regarding the Company’s Proper Business Practices and Ethics Policy (the “Ethics

Policy”), and the Company’s Financial Code of Ethics, which govern the conduct of the

Company’s officers and directors, and which are described in greater detail below, the 2018 Proxy

Statement provided as follows:

          Copies of the Committee charters of each of the Audit Committee, Compensation
          Committee and the NCG Committee, together with certain other corporate
          governance materials, including our Financial Code of Ethics, Corporate
          Governance Guidelines and Business Practices and Ethics Policy, can be found
          under the Investors section of our website.

          87.    The 2018 Proxy Statement was false and misleading because the Individual

Defendants did not follow the Company’s Ethics Policy or its Financial Code of Ethics, as

indicated by the numerous false and misleading statements described herein, as well as by the

Individual Defendants’ failures to report violations of the Ethics Policy or the Financial Code of

Ethics.




1
  Plaintiff’s allegations regarding the misleading statements and omissions in the 2018 Proxy
Statement are solely based on negligence; Plaintiff’s allegations are not based on any allegation of
reckless or knowing conduct by or on behalf of the Individual Defendants, and they do not allege,
and do not sound in, fraud. Plaintiff specifically disclaims any allegations of, reliance upon any
allegation of, or reference to any allegation of fraud, scienter, or recklessness with respect to these
allegations and related claims.


                                                  23
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 24 of 62 PageID #: 24




         88.   The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) the Company

improperly recognized certain revenue pertaining to its cell tower installation services in its

financial statements; (2) as such, the Company’s financial statements filed with the SEC were not

prepared in accordance with GAAP; (3) the Company’s adjusted EBITDA, adjusted funds from

operations, and net income were artificially inflated; (4) the Company failed to maintain effective

disclosure controls and procedures and internal controls over financial reporting; (5) as a result of

the foregoing, the Company would be subjected to an SEC investigation, and would ultimately be

forced to restate its annual reports for the fiscal years ended December 31, 2018 and December

31, 2017, as well as each of its periodic reports issued during 2018 and 2019; and (6) due to the

foregoing, the Company’s public statements were materially false and misleading at all relevant

times.

         May 4, 2018 Form 10-Q

         89.   The Company filed its quarterly report on Form 10-Q for the fiscal quarter ended

March 31, 2018 with the SEC on May 4, 2018 (the “1Q18 10-Q”), which was signed by Defendant

Schlanger,

         90.   The 1Q18 10-Q also contained SOX certifications signed by Defendants Brown

and Schlanger attesting to the accuracy of the financial statements contained therein, the disclosure

of any fraud committed by the Company, its officers, or its directors, and the disclosure of any

material changes to the Company’s internal controls.

         91.   The 1Q18 10-Q reported, inter alia, adjusted EBITDA of $763,000,000 and

$114,000,000 in net income (loss) for the fiscal quarter ended March 31, 2018.

         92.   The 1Q18 10-Q also stated the following regarding the Company’s disclosure

controls and procedures and internal controls:




                                                 24
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 25 of 62 PageID #: 25




       The Company conducted an evaluation, under the supervision and with the
       participation of the Company's management, including the Company's Chief
       Executive Officer and Chief Financial Officer, of the effectiveness of the
       Company's disclosure controls and procedures as of the end of the period covered
       by this report. Based on this evaluation, the Chief Executive Officer and Chief
       Financial Officer concluded that the Company's disclosure controls and
       procedures were effective in alerting them in a timely manner to material
       information relating to the Company required to be included in the Company's
       periodic reports under the Securities Exchange Act of 1934, as amended.

                                               ***

       There have been no changes in the Company's internal control over financial
       reporting during the fiscal quarter covered by this report that have materially
       affected, or are reasonably likely to materially affect, the Company's internal
       control over financial reporting.

(Emphasis added.)

       93.     The 1Q18 10-Q also contained SOX certifications signed by Defendants Brown

and Schlanger attesting to the accuracy of the financial statements contained therein, the disclosure

of any fraud committed by the Company, its officers, or its directors, and the disclosure of any

material changes to the Company’s internal controls.

       August 6, 2018 Form 10-Q

       94.     The Company filed its quarterly report on Form 10-Q for the fiscal quarter ended

June 30, 2018 with the SEC on August 6, 2018 (the “2Q18 10-Q”), which was signed by Defendant

Schlanger.

       95.     The 2Q18 10-Q stated the following regarding the Company’s net income and

adjusted EBITDA:

       Net income (loss) attributable to CCIC stockholders was income of $180
       million during the second quarter of 2018 compared to income of $112
       million during the second quarter of 2017. The increase was predominately
       related to net growth in our Towers and Fiber segments, including as a result of
       the Wilcon Acquisition and Lightower Acquisition as discussed above, partially
       offset by an increase in expenses, including increases in (1) interest expense and
       amortization of deferred financing costs, (2) depreciation, amortization, and
       accretion, and (3) general and administrative expenses.


                                                 25
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 26 of 62 PageID #: 26




       Adjusted EBITDA increased $180 million, or 31%, from the second quarter
       of 2017 to the second quarter of 2018. Adjusted EBITDA was positively impacted
       by the growth in our site rental activities in both the Towers and Fiber segments,
       including the Wilcon Acquisition and Lightower Acquisition.

(Emphasis added.)

       96.     The 2Q18 10-Q stated the following regarding the Company’s disclosure controls

and procedures and internal controls:

       The Company conducted an evaluation, under the supervision and with the
       participation of the Company's management, including the Company's Chief
       Executive Officer and Chief Financial Officer, of the effectiveness of the
       Company's disclosure controls and procedures as of the end of the period covered
       by this report. Based on this evaluation, the Chief Executive Officer and Chief
       Financial Officer concluded that the Company's disclosure controls and
       procedures were effective in alerting them in a timely manner to material
       information relating to the Company required to be included in the Company's
       periodic reports under the Securities Exchange Act of 1934, as amended.

                                               ***

       There have been no changes in the Company's internal control over financial
       reporting during the fiscal quarter covered by this report that have materially
       affected, or are reasonably likely to materially affect, the Company's internal
       control over financial reporting.

(Emphasis added.)

       97.     The 2Q18 10-Q also contained SOX certifications signed by Defendants Brown

and Schlanger attesting to the accuracy of the financial statements contained therein, the disclosure

of any fraud committed by the Company, its officers, or its directors, and the disclosure of any

material changes to the Company’s internal controls.

       November 5, 2018 Form 10-Q

       98.     The Company filed its quarterly report on Form 10-Q for the fiscal quarter ended

September 30, 2018 with the SEC on November 5, 2018 (the “3Q18 10-Q”), which was signed by

Defendant Schlanger.



                                                 26
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 27 of 62 PageID #: 27




       99.     The 3Q18 10-Q stated the following regarding the Company’s net income and

adjusted EBITDA:

       Net income (loss) attributable to CCIC stockholders was income of $164 million
       during the third quarter of 2018 compared to income of $115 million during
       the third quarter of 2017. The increase was predominately related to net growth in
       our Towers and Fiber segments, including as a result of the Lightower Acquisition
       as discussed above, partially offset by an increase in expenses, including increases
       in (1) depreciation, amortization, and accretion, (2)selling, general and
       administrative expenses and (3) losses on retirement of long-term obligations.

       Adjusted EBITDA increased $188 million, or 31%, from the third quarter
       of 2017 to the third quarter of 2018. Adjusted EBITDA was positively impacted by
       the growth in our site rental activities in both the Towers and Fiber segments,
       including the Lightower Acquisition.

(Emphasis added.)

       100.    The 3Q18 10-Q stated the following regarding the Company’s disclosure controls

and procedures and internal controls:

       The Company conducted an evaluation, under the supervision and with the
       participation of the Company's management, including the Company's Chief
       Executive Officer and Chief Financial Officer, of the effectiveness of the
       Company's disclosure controls and procedures as of the end of the period covered
       by this report. Based on this evaluation, the Chief Executive Officer and Chief
       Financial Officer concluded that the Company's disclosure controls and
       procedures were effective in alerting them in a timely manner to material
       information relating to the Company required to be included in the Company's
       periodic reports under the Securities Exchange Act of 1934, as amended.

                                               ***

       There have been no changes in the Company's internal control over financial
       reporting during the fiscal quarter covered by this report that have materially
       affected, or are reasonably likely to materially affect, the Company's internal
       control over financial reporting.

(Emphasis added.)

       101.    The 3Q18 10-Q also contained SOX certifications signed by Defendants Brown

and Schlanger attesting to the accuracy of the financial statements contained therein, the disclosure




                                                 27
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 28 of 62 PageID #: 28




of any fraud committed by the Company, its officers, or its directors, and the disclosure of any

material changes to the Company’s internal controls.

       February 25, 2019 Form 10-K

       102.   The Company filed its annual report on Form 10-K for the fiscal year ended

December 31, 2018 with the SEC on February 25, 2019 (the “2018 10-K”), which was was signed

by Defendants Brown, Schlanger, Bartolo, Christy, Fitzgerald, Garrison, Goldsmith, Hogan,

Hutcheson, Martin, McKenzie, Melone, and Moreland.

       103.   The 2018 10-K reported, inter alia, adjusted EBITDA of $3,141,000,000 and

$671,000,000 in net income for the fiscal year ended December 31, 2018.

       104.   The 2018 10-K stated the following regarding the Company’s disclosure controls

and procedures and internal controls:

       In connection with the preparation of this Annual Report on Form 10-K, as
       of December 31, 2018, the Company's management conducted an evaluation, under
       the supervision and with the participation of the Company's Chief Executive
       Officer ("CEO") and Chief Financial Officer ("CFO"), of the effectiveness of the
       Company's disclosure controls and procedures (as defined in Rules 13a-15(e) and
       15d-15(e) under the Securities Exchange Act of 1934 ("Exchange Act")). Based
       upon their evaluation, the CEO and CFO concluded that the Company's
       disclosure controls and procedures, as of December 31, 2018, were effective to
       provide reasonable assurance that information required to be disclosed by the
       Company in the reports filed or submitted by it under the Exchange Act is recorded,
       processed, summarized, and reported within the time periods specified in the SEC's
       rules and forms, and to provide reasonable assurance that information required to
       be disclosed by the Company in such reports is accumulated and communicated to
       the Company's management, including its CEO and CFO, as appropriate to allow
       timely decisions regarding required disclosure.

                                             ***

       Management is responsible for establishing and maintaining adequate internal
       control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under
       the Exchange Act) for the Company. Under the supervision and with the
       participation of the Company's CEO and CFO, management assessed the
       effectiveness of the Company's internal control over financial reporting based on
       the framework described in "Internal Control – Integrated Framework
       (2013)," issued by the Committee of Sponsoring Organizations of the Treadway


                                               28
    Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 29 of 62 PageID #: 29




         Commission. The Company's internal control over financial reporting is a
         process designed to provide reasonable assurance regarding the reliability of
         financial reporting and the preparation of financial statements for external
         purposes in accordance with U.S. generally accepted accounting principles.

                                               ***

         Management has assessed the effectiveness of the Company's internal control over
         financial reporting as of December 31, 2018. Based on the Company's assessment,
         management has concluded that the Company's internal control over financial
         reporting was effective as of December 31, 2018 to provide reasonable assurance
         regarding the reliability of financial reporting and the preparation of financial
         statements for external reporting purposes in accordance with U.S. generally
         accepted accounting principles.

                                               ***

         There have not been any changes in the Company's internal control over
         financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) of
         the Exchange Act) during the most recent fiscal quarter that have materially
         affected or are reasonably likely to materially affect the Company's internal
         control over financial reporting.

(Emphasis added.)

         105.   The 2018 10-K also contained SOX certifications signed by Defendants Brown and

Schlanger attesting to the accuracy of the financial statements contained therein, the disclosure of

any fraud committed by the Company, its officers, or its directors, and the disclosure of any

material changes to the Company’s internal controls.

         April 1, 2019 Proxy Statement

         106.   The Company filed a Schedule 14A with the SEC on April 1, 2019 (the “2019

Proxy Statement”). Defendants Brown, Bartolo, Christy, Fitzgerald, Garrison, Goldsmith, Hogan,

Hutcheson, Martin, McKenzie, Melone, and Moreland solicited the 2019 Proxy Statement, which

was filed pursuant to Section 14(a) of the Exchange Act, and which contained material

misstatements and omissions.2


2
    Plaintiff’s allegations regarding the misleading statements and omissions in the 2019 Proxy


                                                29
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 30 of 62 PageID #: 30




          107.   Regarding the Company’s Ethics Policy and Financial Code of Ethics, the 2019

Proxy Statement provided as follows:

           Copies of the Committee charters of each of the Audit Committee, Compensation
          Committee and the NCG Committee, together with certain other corporate
          governance materials, including our Financial Code of Ethics, Corporate
          Governance Guidelines and Business Practices and Ethics Policy, can be found
          under the Investors section of our website.

          108.   The 2019 Proxy Statement was false and misleading because the Individual

Defendants did not follow the Company’s Ethics Policy or its Financial Code of Ethics, as

indicated by the numerous false and misleading statements described herein, as well as by the

Individual Defendants’ failures to report violations of the Ethics Policy or the Financial Code of

Ethics.

          109.   The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) the Company

improperly recognized certain revenue pertaining to its cell tower installation services in its

financial statements; (2) as such, the Company’s financial statements filed with the SEC were not

prepared in accordance with GAAP; (3) the Company’s adjusted EBITDA, adjusted funds from

operations, and net income were artificially inflated; (4) the Company failed to maintain effective

disclosure controls and procedures and internal controls over financial reporting; (5) as a result of

the foregoing, the Company would be subjected to an SEC investigation, and would ultimately be

forced to restate its annual reports for the fiscal years ended December 31, 2018 and December

31, 2017, as well as each of its periodic reports issued during 2018 and 2019; and (6) due to the




Statement are solely based on negligence; Plaintiff’s allegations are not based on any allegation of
reckless or knowing conduct by or on behalf of the Individual Defendants, and they do not allege,
and do not sound in, fraud. Plaintiff specifically disclaims any allegations of, reliance upon any
allegation of, or reference to any allegation of fraud, scienter, or recklessness with respect to these
allegations and related claims.


                                                  30
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 31 of 62 PageID #: 31




foregoing, the Company’s public statements were materially false and misleading at all relevant

times.

         May 3, 2019 Form 10-Q

         110.   The Company filed its quarterly report on Form 10-Q for the fiscal quarter ended

March 31, 2019 with the SEC on May 3, 2019 (the “1Q19 10-Q”), which was signed by Defendant

Schlanger.

         111.   The 1Q19 10-Q stated the following regarding the Company’s net income and

adjusted EBITDA:

         Net income (loss) attributable to CCIC stockholders was income of $210
         million during the first quarter of 2019 compared to income of $114 million during
         the first quarter of 2018. The increase was predominately related to net growth in
         our Towers and Fiber segments and a decrease in losses on retirement of long-
         term obligations, partially offset by an increase in expenses, including increases in
         depreciation, amortization, and accretion and selling, general and administrative
         expenses.

         Adjusted EBITDA increased $58 million, or 8%, from the first quarter of 2018 to
         the first quarter of 2019. Adjusted EBITDA was positively impacted by the growth
         in our site rental activities in both the Towers and Fiber segments.

(Emphasis added.)

         112.   The 1Q19 10-Q stated the following regarding the Company’s disclosure controls

and procedures and internal controls:

         The Company conducted an evaluation, under the supervision and with the
         participation of the Company's management, including the Company's Chief
         Executive Officer and Chief Financial Officer, of the effectiveness of the
         Company's disclosure controls and procedures as of the end of the period covered
         by this report. Based on this evaluation, the Chief Executive Officer and Chief
         Financial Officer concluded that the Company's disclosure controls and
         procedures were effective in alerting them in a timely manner to material
         information relating to the Company required to be included in the Company's
         periodic reports under the Securities Exchange Act of 1934, as amended.

                                                ***




                                                  31
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 32 of 62 PageID #: 32




       There have been no changes in the Company's internal control over financial
       reporting during the fiscal quarter covered by this report that have materially
       affected, or are reasonably likely to materially affect, the Company's internal
       control over financial reporting. We have updated our existing information
       technology systems, review processes, and internal controls to align with the
       requirements of the new lease standard, which we adopted on January 1, 2019.

(Emphasis added.)

       113.    The 1Q19 10-Q also contained SOX certifications signed by Defendants Brown

and Schlanger attesting to the accuracy of the financial statements contained therein, the disclosure

of any fraud committed by the Company, its officers, or its directors, and the disclosure of any

material changes to the Company’s internal controls.

       July 31, 2019 Form 10-Q

       114.    The Company filed its quarterly report on Form 10-Q for the fiscal quarter ended

June 30, 2019 with the SEC on July 31, 2019 (the “2Q19 10-Q”), which was signed by Defendant

Schlanger.

       115.    The 2Q19 10-Q stated the following regarding the Company’s net income and

adjusted EBITDA:

       Net income (loss) attributable to CCIC stockholders was income of $246 million
       during the second quarter of 2019 compared to income of $180 million during
       the second quarter of 2018. The increase was predominately related to net growth
       in our Towers and Fiber segments, partially offset by an increase in expenses,
       including increases in (1) selling, general and administrative expenses, (2)
       depreciation, amortization and accretion, and (3) interest expense and amortization
       of deferred financing costs.

       Adjusted EBITDA increased $88 million, or 11%, from the second quarter
       of 2018 to the second quarter of 2019. Adjusted EBITDA was positively impacted
       by the growth in our site rental activities in both the Towers and Fiber segments.

(Emphasis added.)

       116.    The 2Q19 10-Q stated the following regarding the Company’s disclosure controls

and procedures and internal controls:



                                                 32
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 33 of 62 PageID #: 33




       The Company conducted an evaluation, under the supervision and with the
       participation of the Company's management, including the Company's Chief
       Executive Officer and Chief Financial Officer, of the effectiveness of the
       Company's disclosure controls and procedures as of the end of the period covered
       by this report. Based on this evaluation, the Chief Executive Officer and Chief
       Financial Officer concluded that the Company's disclosure controls and
       procedures were effective in alerting them in a timely manner to material
       information relating to the Company required to be included in the Company's
       periodic reports under the Securities Exchange Act of 1934, as amended.

                                               ***

       There have been no changes in the Company's internal control over financial
       reporting during the fiscal quarter covered by this report that have materially
       affected, or are reasonably likely to materially affect, the Company's internal
       control over financial reporting. We have updated our existing information
       technology systems, review processes, and internal controls to align with the
       requirements of the new lease standard, which we adopted on January 1, 2019.

(Emphasis added.)

       117.    The 2Q19 10-Q also contained SOX certifications signed by Defendants Brown

and Schlanger attesting to the accuracy of the financial statements contained therein, the disclosure

of any fraud committed by the Company, its officers, or its directors, and the disclosure of any

material changes to the Company’s internal controls.

       October 16, 2019 Press Release

       118.    The Company issued a press release on October 16, 2019 disclosing the Company’s

financial results for the fiscal quarter ended September 30, 2019.

       119.    The press release reported, inter alia, $1,128,000,000 in net income,

$3,592,000,000 in adjusted EBITDA, $5,219,000,000 in site rental revenues, and $2,685,000,000

in adjusted funds from operations.

       October 16, 2019 Supplemental Information Package and Non-GAAP Reconciliations

       120.    Additionally, on October 16, 2019, the Company filed with the SEC a current report

on Form 8-K, which included as an exhibit a “Supplemental Information Package and Non-GAAP



                                                 33
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 34 of 62 PageID #: 34




Reconciliations” for the fiscal quarter ended September 30, 2019 (the “3Q19 Information

Package”).

       121.   The 3Q19 Information Package reported, inter alia, $646,000,000 in adjusted funds

from operations for the fiscal quarter ended September 30, 2019, as well as $1,871,000,000 in

adjusted funds from operations for the nine-month period ended September 30, 2019.

       122.   The 3Q19 Information Package also reported, inter alia, $579,000,000 in adjusted

funds from operations for the fiscal quarter ended September 30, 2018, as well as $1,683,000,000

in adjusted funds from operations for the nine-month period ended September 30, 2018.

       November 4, 2019 Form 10-Q

       123.   The Company filed its quarterly report on Form 10-Q for the fiscal quarter ended

September 30, 2019 with the SEC on November 4, 2019 (the “3Q19 10-Q”), which was signed by

Defendant Schlanger.

       124.   The 3Q19 10-Q stated the following regarding the Company’s net income and

adjusted EBITDA:

       Net income attributable to CCIC stockholders was $244 million during the third
       quarter of 2019 compared to $136 million during the third quarter of 2018. The
       increase was predominately related to net growth in our Towers and Fiber
       segments and a decrease in losses on retirement of long-term obligations, partially
       offset by an increase in interest expense and amortization of deferred financing
       costs.

       Adjusted EBITDA increased $89 million, or 11%, from the third quarter of 2018 to
       the third quarter of 2019. Adjusted EBITDA was positively impacted by the
       growth in our site rental activities in both the Towers and Fiber segments.

(Emphasis added.)

       125.   The 3Q19 10-Q stated the following regarding the Company’s disclosure controls

and procedures and internal controls:




                                               34
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 35 of 62 PageID #: 35




       The Company conducted an evaluation, under the supervision and with the
       participation of the Company's management, including the Company's Chief
       Executive Officer and Chief Financial Officer, of the effectiveness of the
       Company's disclosure controls and procedures as of the end of the period covered
       by this report. Based on this evaluation, the Chief Executive Officer and Chief
       Financial Officer concluded that the Company's disclosure controls and
       procedures were effective in alerting them in a timely manner to material
       information relating to the Company required to be included in the Company's
       periodic reports under the Securities Exchange Act of 1934, as amended.

                                               ***

       There have been no changes in the Company's internal control over financial
       reporting during the fiscal quarter covered by this report that have materially
       affected, or are reasonably likely to materially affect, the Company's internal
       control over financial reporting. We have updated our existing information
       technology systems, review processes, and internal controls to align with the
       requirements of the new lease standard, which we adopted on January 1, 2019.

(Emphasis added.)

       126.    The 3Q19 10-Q also contained SOX certifications signed by Defendants Brown

and Schlanger attesting to the accuracy of the financial statements contained therein, the disclosure

of any fraud committed by the Company, its officers, or its directors, and the disclosure of any

material changes to the Company’s internal controls.

       127.    The statements referenced in ¶¶ 81–84, 89–105, and 110–126 above were

materially false and misleading and failed to disclose material facts necessary to make the

statements made not false and misleading. Specifically, the Individual Defendants failed to

disclose, inter alia, that: (1) the Company improperly recognized certain revenue pertaining to its

cell tower installation services in its financial statements; (2) as such, the Company’s financial

statements filed with the SEC were not prepared in accordance with GAAP; (3) the Company’s

adjusted EBITDA, adjusted funds from operations, and net income were artificially inflated; (4)

the Company failed to maintain effective disclosure controls and procedures and internal controls

over financial reporting; (5) as a result of the foregoing, the Company would be subjected to an



                                                 35
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 36 of 62 PageID #: 36




SEC investigation, and would ultimately be forced to restate its annual reports for the fiscal years

ended December 31, 2018 and December 31, 2017, as well as each of its periodic reports issued

during 2018 and 2019; and (6) due to the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

       The Truth Emerges

       February 26, 2020 Press Release

       128.    The Company issued a press release on February 26, 2020 revealing to the public

that the Company, after consulting with the OCA, had concluded that certain of the Company’s

“long-standing” revenue recognition practices were unacceptable under GAAP. As such, the

Company would be forced to restate the financial statements contained in its annual reports for the

fiscal years ended December 31, 2018 and December 31, 2017, as well as the quarterly financial

statements contained in the Company’s periodic reports issued during 2018 and 2019. The press

release stated the following:

       Our long-standing historical practice with respect to services revenues had been to
       recognize the entirety of the transaction price from our tower installation services
       as services revenues upon the completion of the installation services. After
       consultation with the OCA, we concluded that our historical practice was not
       acceptable under GAAP. Instead, a portion of the transaction price for our
       installation services, specifically the amounts associated with permanent
       improvements recorded as fixed assets, represents a modification to the leases to
       which the services work is related and, therefore, should be recognized on a ratable
       basis as site rental revenues over the associated estimated remaining lease
       term. Cumulatively, over the term of customer lease contracts, we will recognize
       the same amount of total revenue and total gross margin as our historical practice.

       The result of recognizing a portion of the transaction price on a ratable basis will
       be an increase to site rental revenues and site rental gross margins that offsets, over
       time, the decreases to services revenues and services gross margins, in both
       historical and future periods. As a result, the preliminary impact to each of Net
       Income, Adjusted EBITDA and AFFO is a decrease of approximately $100
       million for full year 2019 actuals and a decrease of approximately $90 million to
       our Previous 2020 Outlook. We have provided tables in this release to reconcile
       the changes. Recognizing a portion of the transaction price on a ratable basis for



                                                 36
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 37 of 62 PageID #: 37




       tower installation services will have no impact on our net cash flows, business
       operations or expected dividend per share growth.

       Due to the identified errors described above, we will restate our financial
       statements for the years ended December 31, 2018 and 2017, and unaudited
       financial information for the quarterly and year-to-date periods in the year
       ended December 31, 2018 and for the first three quarters in the year
       ended December 31, 2019. Restated financial statements and financial
       information for the periods in question will be reflected in Crown Castle's Annual
       Report on Form 10-K for the year ended December 31, 2019 ("2019 10-K"),
       which Crown Castle expects to file within the prescribed timeline for such report,
       including any available extension if needed to finalize the consolidated financial
       statements and disclosures and complete the associated audit work.

                                               ***

       Crown Castle has determined that the restatement of its previously issued
       financial statements as described above indicates the existence of one or more
       material weaknesses in its internal control over financial reporting and that its
       internal control over financial reporting and disclosure controls and procedures
       were ineffective as of December 31, 2019. Crown Castle will report the material
       weakness(es) in its 2019 10-K and intends to create a plan of remediation to address
       the material weakness(es).

(Emphasis added.)

       129.    On this news, the price of the Company’s stock dropped precipitously, falling from

$162.69 per share at the close of trading on February 26, 2020, to $148.40 per share at the close

of trading on February 27, 2020, representing a loss in value of over 8.8%.

       130.    Subsequently, on March 2, 2020, the Company notified the SEC that as a result of

the material weakness in the Company’s internal controls, the Company would be unable to timely

file its 2019 10-K. The Company indicated that it expected to file the 2019 10-K “within the fifteen

day extension period” allotted to rectify late filings under SEC rules.

      THE COMPANY’S ETHICS POLICY AND FINANCIAL CODE OF ETHICS

       131.    Crown Castle’s Ethics Policy states that “[t]he Policy applies to all employees of

Crown Castle throughout the world,” and that “Crown Castle employees are responsible for




                                                 37
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 38 of 62 PageID #: 38




reading, understanding and complying with the Policy. Each employee should make a commitment

to strive to conduct Crown Castle’s business with integrity and in compliance with the Policy.”

       132.   In a section titled, “Compliance with Laws and Regulations (including Insider

Trading Laws), the Ethics Policy provides as follows:

       Obeying the law both in letter and in spirit is the foundation upon which Crown
       Castle’s ethical standards are built. An employee should endeavor to comply with
       the laws and regulations applicable to Crown Castle’s business. Although an
       employee is not expected to know every law and regulation that is applicable to
       Crown Castle, it is important that employees know enough to ask questions and
       seek advice from supervisors, managers, lawyers or other appropriate personnel if
       he or she has any doubt regarding the legality of an action taken, or not taken, on
       behalf of Crown Castle.

       In general, purchasing or selling securities of Crown Castle, either directly or
       indirectly, while in possession of material non-public information is both
       unethical and illegal. An employee may not disclose material non-public
       information to others who might use such information to directly or indirectly place
       trades in Crown Castle securities. An employee should read and comply with
       Crown Castle’s Policy Statement on Insider Trading.

       Pursuant to Section 16 of the Securities Exchange Act of 1934, substantially all
       purchases or sales of securities of Crown Castle by directors, executive officers,
       and 10% stockholders should be disclosed within two business days of the
       transaction. Each officer, director and stockholder who is subject to these reporting
       procedures should comply with such laws and regulations and the applicable
       provisions of Crown Castle’s Policy Statement on Insider Trading.

       Crown Castle endeavors to provide full, accurate, timely and understandable
       disclosure in all public communications and reports and documents that Crown
       Castle files with the SEC.

(Emphasis added.)

       133.   In a section titled, “Books and Records,” the Ethics Policy provides as follows:

       Crown Castle’s books, records and accounts should accurately and fairly reflect
       the transactions of Crown Castle in reasonable detail and in accordance with
       Crown Castle’s accounting practices and policies, including generally accepted
       accounting principles and Crown Castle’s system of internal controls, as
       applicable. The following examples are given for purposes of illustration and are
       not intended to limit the generality of the foregoing in any way:




                                                38
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 39 of 62 PageID #: 39




              No false, misleading or deliberately inaccurate books, records, accounts or
               entries should be made or caused to be made.
              No payment should be made with the intention or understanding that all or
               any part of it is to be used for any purpose other than that described by the
               documents supporting the payment.
              No undisclosed, unrecorded or “off-book” funds or assets should be
               established.
              No false or misleading statements (or omissions), written or oral, should be
               intentionally made to any internal or external accountant or auditor with
               respect to Crown Castle’s financial statements or documents to be filed with
               the U.S. Securities and Exchange Commission (“SEC”) or other
               governmental authority.
              No action to fraudulently influence, coerce, manipulate or mislead Crown
               Castle’s internal or independent auditors should be made or taken.

       An employee should exercise due diligence in order to comply with the standards
       described above. If an employee believes that Crown Castle’s books and records
       are not being maintained in accordance with these requirements, the employee
       should report the matter pursuant to the reporting procedures described below.

(Emphasis added.)

       134.    In a section titled, “Fair Dealing,” the Ethics Policy provides as follows:

       In connection with Crown Castle’s business, each employee should endeavor to
       deal fairly with other employees and third parties. Customers and suppliers should
       be dealt with at arm’s length and have fair opportunities to compete for Crown
       Castle’s business. In furtherance of fair competition, an employee should seek to
       avoid actions that are in violation of laws and regulations governing competitive
       practices in the marketplace.

(Emphasis added.)

       135.    In a section titled, “Questionable or Improper Payments or Use of Crown Castle’s

Assets,” the Ethics Policy provides as follows:

       An employee should seek to protect Crown Castle’s assets and ensure their
       efficient use. Theft, carelessness and waste have a direct impact on Crown Castle’s
       profitability. The use of Crown Castle funds or assets for any unlawful or improper
       purpose is not permitted. Further, no payment on behalf of Crown Castle may be
       made or approved with the intention or understanding that any part of such payment
       is to be used for any unlawful purpose.

       Crown Castle’s assets should be used for legitimate business purposes and are not
       maintained for use by an employee for non-business related purposes. An


                                                  39
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 40 of 62 PageID #: 40




       employee’s occasional personal use of items such as stationery, supplies, copying
       facilities or telephone, when the cost to Crown Castle is insignificant, is
       permissible. Each employee should consult and abide by Crown Castle’s other
       policies and guidelines relating to the use of specific assets, such as Crown Castle’s
       email system and automobiles.

(Emphasis added.)

       136.    Crown Castle also maintains a Financial Code of Ethics, which purports that it

applies to the Company’s CEO and CFO, among other executive officers. The Financial Code of

Ethics states that the Company’s senior officers must conduct themselves in accordance with the

following principles:

              act ethically with honesty and integrity, including the ethical handling of
               actual or apparent conflicts of interest between personal and professional
               relationships;
              provide full, fair, accurate, timely and understandable disclosure in reports
               and documents that the Company files with, or submits to, the United States
               Securities and Exchange Commission (“SEC”) and in other public
               communications that the Company makes;
              comply with applicable laws, rules and regulations of national, state,
               provincial and local governments and private and public regulatory
               agencies (including the New York Stock Exchange (“NYSE”)) having
               jurisdiction over the Company;
              act in good faith, responsibly, with due care, competence and diligence,
               without misrepresenting material facts or allowing his or her independent
               judgment on behalf of the Company to be subordinated to other interests;
              promote honest and ethical behavior by others in the work environment;
              respect the confidentiality of information acquired in the course of his or
               her work except when authorized or otherwise legally obligated to disclose
               such information;
              responsibly use and maintain all assets and resources employed or entrusted
               to such Senior Officer;
              promptly report material violations of this Financial Code pursuant to the
               “Compliance Procedures” below; and
              accept accountability for adherence to this Financial Code.

       137.    In violation of the Ethics Policy, and the Financial Code of Ethics with respect to

Defendants Brown and Schlanger, the Individual Defendants conducted little to no oversight of

the scheme to issue materially false and misleading statements to the public and to facilitate and



                                                40
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 41 of 62 PageID #: 41




disguise the Individual Defendants’ violations of law, including breaches of fiduciary duty and

violations of Section 14(a) of the Exchange Act. Additionally, Defendant Garrison violated the

Ethics Policy by engaging in insider trading. Also in violation of the Ethics Policy, and the

Financial Code of Ethics with respect to Defendants Brown and Schlanger, the Individual

Defendants failed to maintain the accuracy of Company records and reports, comply with laws and

regulations, and compete in an honest and ethical manner.

                      THE COMPANY’S AUDIT COMMITTEE CHARTER

       138.    The Company’s Audit Committee Charter states the following with respect to the

duties of the Company’s Audit Committee:

       The Audit Committee (“Committee”) is established by the Board of Directors
       (“Board”) of Crown Castle International Corp. (“Company”) to assist the Board in
       its fiduciary responsibilities to the Company’s stockholders (“Stockholders”). The
       Committee’s function is an oversight role relating to the Company’s financial
       statements and accounting practices. In particular, the purpose of the Committee is
       to serve as an independent and objective party to:

              oversee the quality and integrity of the financial statements and other
               financial information the Company provides to any governmental body or
               the public;

              oversee the Company’s compliance with legal and regulatory requirements;

              oversee the qualifications and independence of the Company’s independent
               external auditors (“Auditors”);

              oversee the performance of the Company’s internal audit function and the
               Auditors; and

              oversee the Company’s systems of internal controls regarding finance,
               accounting, legal compliance and ethics.

       139.    Defendants Bartolo, Garrison, Hogan, and McKenzie, who served as members of

the Audit Committee during the Relevant Period, violated the Audit Committee Charter by failing

to ensure the integrity of the Company’s financial statements and internal controls, and by failing



                                                41
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 42 of 62 PageID #: 42




to ensure the Company’s compliance with applicable regulatory requirements, allowing the

Company to issue false and misleading financial statements with the SEC.

                               DAMAGES TO CROWN CASTLE

       140.    Due to the Individual Defendants’ misconduct, Crown Castle will lose and expend

many millions of dollars.

       141.    These expenditures include any fees incurred in connection with the SEC

investigation into the Company, legal fees incurred in connection with the Securities Class Actions

filed against the Company and the Company’s CEO and CFO, and any internal investigations and

amounts paid to outside lawyers, accountants, and investigators in connection thereto.

       142.    These expenditures also include compensation, benefits, and other payments

provided to the Individual Defendants which was excessive in light of the Individual Defendants’

breaches of fiduciary duties to the Company and other misconduct.

       143.    As a direct result of the Individual Defendants’ misconduct, the Company has

suffered and will continue to suffer a loss of reputation and goodwill, as well as a “liar’s discount”

that will negatively impact the Company’s stock in the future due to the Individual Defendants’

misrepresentations and their breaches of fiduciary duties.

                                DERIVATIVE ALLEGATIONS

       144.    Plaintiff brings this action derivatively and for the benefit of the Company to

redress injuries suffered, and to be suffered due to the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Crown Castle and violations of Section 14(a) of the

Exchange Act, as well as the aiding and abetting thereof.

       145.    Crown Castle is solely named as a nominal party in this derivative action. This is

not a collusive action to confer jurisdiction on this Court that it would not otherwise have.




                                                 42
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 43 of 62 PageID #: 43




        146.    Plaintiff is, a shareholder of Crown Castle, and has been a shareholder at all relevant

times. Plaintiff will fairly and adequately represent the interests of the Company in prosecuting

and enforcing the Company’s rights, and in furtherance of that end, Plaintiff has retained counsel

experienced in derivative litigation to enforce and prosecute this action.

                              DEMAND FUTILITY ALLEGATIONS

        147.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        148.    A pre-suit demand on the Board of Crown Castle is futile, and thus, excused. As of

the date of the filing of this action, the Company’s Board consists of the following twelve

Individual Defendants: Defendants Brown, Bartolo, Christy, Fitzgerald, Garrison, Goldsmith,

Hogan, Hutcheson, Martin, McKenzie, Melone, and Moreland (together, the “Directors”). Plaintiff

needs only to allege demand futility as to six out of the twelve Directors on the Company’s Board

at the time this action is commenced.

        149.    Demand is excused as to all twelve Directors, because each one of them faces a

substantial likelihood of liability as a result of the scheme they engaged in knowingly or recklessly

to cause the Company to engage in improper accounting practices and to make and/or cause the

Company to make false and misleading statements and omissions of material facts, while

Defendant Garrison engaged in insider sales based on material non-public information, netting

proceeds of approximately $279,311, all of which renders the Directors unable to impartially

investigate the charges and decide whether to pursue action against themselves and the other

perpetrators of the scheme.

        150.    In abdication of their fiduciary duties to Crown Castle, the Directors knowingly or

recklessly caused the Company to engage in improper accounting practices and made and/or




                                                  43
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 44 of 62 PageID #: 44




caused the Company to make the false and misleading statements and omissions of material fact

described herein. Additionally, the Directors failed to maintain internal controls, and caused the

Company to fail to timely file its 2019 10-K This scheme was, inter alia, designed to make the

Company appear more profitable than it actually was, and thus more attractive to investors. Due

to the foregoing, the Directors breached their fiduciary duties, face a substantial likelihood of

liability, are not disinterested, and demand upon them is therefore excused as being futile.

       151.    Specific reasons why demand on each Director is futile are as follows:

       Defendant Brown

       152.    Defendant Brown is the Company’s current CEO and President, and has served in

those roles since June 2016. Between July 2008 and May 2016, he served as the Company’s Senior

Vice President, CFO, and Treasurer. As the Company admits, Defendant Brown is a non-

independent director. The Company provides Defendant Brown with his principal occupation, and

he received $9,025,526 in compensation from the Company during the 2018 fiscal year, as well as

$12,620,843 in compensation during the 2019 fiscal year.

       153.     Defendant Brown was responsible for all of the materially false and misleading

statements and omissions described herein, including those contained in the Company’s SEC

filings and press releases. As the Company’s CEO and as a trusted Company director, Defendant

Brown conducted little to no oversight of the scheme to cause the Company to engage in improper

accounting practices and to make false and misleading statements. He also consciously disregarded

his duties to monitor controls over reporting and engagement in the scheme, and disregarded his

duties to protect the Company’s assets. Additionally, Defendant Brown is a named defendant in

the Securities Class Actions, and faces a substantial likelihood of liability in connection thereto.




                                                 44
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 45 of 62 PageID #: 45




        154.       As such, Defendant Brown breached his fiduciary duties, is not independent or

disinterested, and faces a significant likelihood of liability. Therefore, demand upon him is excused

as being futile.

        Defendant Bartolo

        155.       Defendant Bartolo is a Company director, and has served in that capacity since

February 2014. He also serves as the Chair of the Audit Committee, and as a member of the

Compensation Committee. Defendant Bartolo has received and continues to receive compensation

from the Company as described herein.

        156.       As a trusted Company director, Defendant Bartolo conducted little to no oversight

of the scheme to cause the Company to engage in improper accounting practices and to make false

and misleading statements. He also consciously disregarded his duties to monitor controls over

reporting and engagement in the scheme, and disregarded his duties to protect the Company’s

assets. Additionally, Defendant Bartolo signed off on, and therefore personally made the materially

false and misleading statements contained in the Company’s 2017 and 2018 10-Ks.

        157.       As such, Defendant Bartolo breached his fiduciary duties, is not an independent or

disinterested director, and faces a substantial likelihood of liability. Therefore, demand upon him

is excused as being futile.

        Defendant Christy

        158.       Defendant Christy is a Company director, and has served in that capacity since

August 2007. She also serves as the Chair of the Compensation Committee, and as a member of

the Nominating & Corporate Governance Committee. Defendant Christy has received and

continues to receive compensation from the Company as described herein.




                                                   45
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 46 of 62 PageID #: 46




          159.   As a trusted Company director, Defendant Christy conducted little to no oversight

of the scheme to cause the Company to engage in improper accounting practices and to make false

and misleading statements. She also consciously disregarded her duties to monitor controls over

reporting and engagement in the scheme, and disregarded her duties to protect the Company’s

assets. Additionally, Defendant Christy signed off on, and therefore personally made the materially

false and misleading statements contained in the Company’s 2017 and 2018 10-Ks.

          160.   As such, Defendant Christy breached her fiduciary duties, is not an independent or

disinterested director, and faces a substantial likelihood of liability. Therefore, demand upon her

is excused as being futile.

          Defendant Fitzgerald

          161.   Defendant Fitzgerald is a Company director, and has served in that capacity since

August 2002. He also serves as the Chair of the Nominating & Corporate Governance Committee,

and as a member of the Compensation Committee and the Strategy Committee. Defendant

Fitzgerald has received and continues to receive compensation from the Company as described

herein.

          162.   As a trusted Company director, Defendant Fitzgerald conducted little to no

oversight of the scheme to cause the Company to engage in improper accounting practices and to

make false and misleading statements. He also consciously disregarded his duties to monitor

controls over reporting and engagement in the scheme, and disregarded his duties to protect the

Company’s assets. Additionally, Defendant Fitzgerald signed off on, and therefore personally

made the materially false and misleading statements contained in the Company’s 2017 and 2018

10-Ks.




                                                 46
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 47 of 62 PageID #: 47




       163.    As such, Defendant Fitzgerald breached his fiduciary duties, is not an independent

or disinterested director, and faces a substantial likelihood of liability. Therefore, demand upon

him is excused as being futile.

       Defendant Garrison

       164.    Defendant Garrison is a Company director, and has served in that capacity since

May 2005. He also serves as a member of the Compensation Committee and the Audit Committee.

Defendant Garrison has received and continues to receive compensation from the Company as

described herein.

       165.    As a trusted Company director, Defendant Garrison conducted little to no oversight

of the scheme to cause the Company to engage in improper accounting practices and to make false

and misleading statements. He also consciously disregarded his duties to monitor controls over

reporting and engagement in the scheme, and disregarded his duties to protect the Company’s

assets. Defendant Garrison’s motive in facilitating the fraudulent scheme is further evidenced by

his insider trading, which netted him at least $279,311 in proceeds. Additionally, Defendant

Garrison signed off on, and therefore personally made the materially false and misleading

statements contained in the Company’s 2017 and 2018 10-Ks.

       166.    As such, Defendant Garrison breached his fiduciary duties, is not an independent

or disinterested director, and faces a substantial likelihood of liability. Therefore, demand upon

him is excused as being futile.

       Defendant Goldsmith

       167.    Defendant Goldsmith is a Company director, and has served in that capacity since

February 2018. She also serves as a member of the Nominating & Corporate Governance




                                               47
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 48 of 62 PageID #: 48




Committee and the Strategy Committee. Defendant Goldsmith has received and continues to

receive compensation from the Company as described herein.

         168.   As a trusted Company director, Defendant Goldsmith conducted little to no

oversight of the scheme to cause the Company to engage in improper accounting practices and to

make false and misleading statements. She also consciously disregarded her duties to monitor

controls over reporting and engagement in the scheme, and disregarded her duties to protect the

Company’s assets. Additionally, Defendant Goldsmith signed off on, and therefore personally

made the materially false and misleading statements contained in the Company’s 2017 and 2018

10-Ks.

         169.   As such, Defendant Goldsmith breached her fiduciary duties, is not an independent

or disinterested director, and faces a substantial likelihood of liability. Therefore, demand upon

her is excused as being futile.

         Defendant Hogan

         170.   Defendant Hogan is a Company director, and has served in that capacity since

March 2001. He also serves as a member of the Audit Committee, the Compensation Committee,

and the Strategy Committee. Defendant Hogan has received and continues to receive compensation

from the Company as described herein.

         171.   As a trusted Company director, Defendant Hogan conducted little to no oversight

of the scheme to cause the Company to engage in improper accounting practices and to make false

and misleading statements. He also consciously disregarded his duties to monitor controls over

reporting and engagement in the scheme, and disregarded his duties to protect the Company’s

assets. Additionally, Defendant Hogan signed off on, and therefore personally made the false and

misleading statements contained in the Company’s 2017 and 2018 10-Ks.




                                               48
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 49 of 62 PageID #: 49




         172.   As such, Defendant Hogan breached his fiduciary duties, is not an independent or

disinterested director, and faces a substantial likelihood of liability. Therefore, demand upon him

is excused as being futile.

         Defendant Hutcheson

         173.   Defendant Hutcheson is a Company director, and has served in that capacity from

January 1995 until February 1999, and from July 1999 to the present. He also serves as a member

of the Strategy Committee. Defendant Hutcheson has received and continues to receive

compensation from the Company as described herein.

         174.   As a trusted Company director, Defendant Hutcheson conducted little to no

oversight of the scheme to cause the Company to engage in improper accounting practices and to

make false and misleading statements. He also consciously disregarded his duties to monitor

controls over reporting and engagement in the scheme, and disregarded his duties to protect the

Company’s assets. Additionally, Defendant Hutcheson signed off on, and therefore personally

made the materially false and misleading statements contained in the Company’s 2017 and 2018

10-Ks.

         175.   As such, Defendant Hutcheson breached his fiduciary duties, is not an independent

or disinterested director, and faces a substantial likelihood of liability. Therefore, demand upon

him is excused as being futile.

         Defendant Martin

         176.   Defendant Martin is a Company director, and has served in that capacity from 1995

until November 1998, and from November 1999 to the present. He has also served as the Chairman

of the Board since May 2002. Additionally, Defendant Martin serves as a member of the




                                                49
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 50 of 62 PageID #: 50




Nominating & Corporate Governance Committee. Defendant Martin has received and continues

to receive compensation from the Company as described herein.

          177.   As a trusted Company director, Defendant Martin conducted little to no oversight

of the scheme to cause the Company to engage in improper accounting practices and to make false

and misleading statements. He also consciously disregarded his duties to monitor controls over

reporting and engagement in the scheme, and disregarded his duties to protect the Company’s

assets. Additionally, Defendant Martin signed off on, and therefore personally made the materially

false and misleading statements contained in the Company’s 2017 and 2018 10-Ks.

          178.   As such, Defendant Martin breached his fiduciary duties, is not an independent or

disinterested director, and faces a substantial likelihood of liability. Therefore, demand upon him

is excused as being futile.

          Defendant McKenzie

          179.   Defendant McKenzie is a Company director, and has served in that capacity since

1995. He also serves as a member of the Audit Committee and the Strategy Committee. Defendant

McKenzie has received and continues to receive compensation from the Company as described

herein.

          180.   As a trusted Company director, Defendant McKenzie conducted little to no

oversight of the scheme to cause the Company to engage in improper accounting practices and to

make false and misleading statements. He also consciously disregarded his duties to monitor

controls over reporting and engagement in the scheme, and disregarded his duties to protect the

Company’s assets. Additionally, Defendant McKenzie signed off on, and therefore personally

made the false and misleading statements contained in the Company’s 2017 and 2018 10-Ks.




                                                50
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 51 of 62 PageID #: 51




       181.    As such, Defendant McKenzie breached his fiduciary duties, is not an independent

or disinterested director, and faces a substantial likelihood of liability. Therefore, demand upon

him is excused as being futile.

       Defendant Melone

       182.    Defendant Melone is a Company director, and has served in that capacity since May

2015. He also serves as the Chair of the Strategy Committee, and as a member of the Nominating

& Corporate Governance Committee. Defendant Melone has received and continues to receive

compensation from the Company as described herein.

       183.    As a trusted Company director, Defendant Melone conducted little to no oversight

of the scheme to cause the Company to engage in improper accounting practices and to make false

and misleading statements. He also consciously disregarded his duties to monitor controls over

reporting and engagement in the scheme, and disregarded his duties to protect the Company’s

assets. Additionally, Defendant Melone signed off on, and therefore personally made the false and

misleading statements contained in the Company’s 2017 and 2018 10-Ks.

       184.    As such, Defendant Melone breached his fiduciary duties, is not an independent or

disinterested director, and faces a substantial likelihood of liability. Therefore, demand upon him

is excused as being futile.

       Defendant Moreland

       185.    Defendant Moreland is a Company director, and has served in that capacity since

August 2006. He previously served as Executive Vice President and CFO between February 2004

and June 2008, as President and CEO between July 2008 and June 2016, and as Executive Vice

Chairman between June 2016 and December 2017. He also serves as a member of the Strategy




                                                51
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 52 of 62 PageID #: 52




Committee. Defendant Moreland has received and continues to receive compensation from the

Company as described herein.

       186.    As a trusted Company director, Defendant Moreland conducted little, if any,

oversight of the scheme to cause the Company to engage in improper accounting practices and to

make false and misleading statements. He also consciously disregarded his duties to monitor

controls over reporting and engagement in the scheme, and disregarded his duties to protect the

Company’s assets. Additionally, Defendant Moreland signed off on, and therefore personally

made the false and misleading statements contained in the Company’s 2017 and 2018 10-Ks.

       187.    As such, Defendant Moreland breached his fiduciary duties, is not an independent

or disinterested director, and faces a substantial likelihood of liability. Therefore, demand upon

him is excused as being futile.

       Additional Reasons

       188.    Further reasons why demand on the Board is futile are as follows:

       189.    Defendants Bartolo, Garrison, Hogan, and McKenzie (the “Audit Committee

Defendants”) served as members of the Audit Committee during the Relevant Period. Pursuant to

the Company’s Audit Committee Charter, the Audit Committee Defendants are responsible for

conducting oversight of, inter alia, the quality and integrity of the Company’s financial statements,

the Company’s compliance with laws and regulations, and the Company’s system of internal

controls. The Audit Committee Defendants failed to ensure the integrity of the Company’s

financial statements and of the Company’s internal controls, and they failed to ensure the

Company’s compliance with applicable regulatory requirements, as they are charged to do under

the Audit Committee Charter, allowing the Company to file false and misleading statements with




                                                 52
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 53 of 62 PageID #: 53




the SEC. As such, the Audit Committee Defendants breached their fiduciary duties to the Company

and are are not disinterested. Therefore, demand as to them is excused as being futile.

       190.    The Directors have extensive business relationships with each other and the

Individual Defendants that prevented them from acting independently and in the best interests of

the Company and the shareholders. For instance, Defendants Martin and Hutcheson both currently

serve as Managing Directors of Platte River Equity, LLC, a private equity firm. These conflicts of

interest prevented the Directors from conducting sufficient oversight over the Company’s

operations and internal controls, and precluded them from calling into question the Individual

Defendants’ misconduct. As such, demand upon the Directors is excused as futile.

       191.    In violation of the Ethics Policy, and the Financial Code of Ethics with respect to

Defendant Brown, the Directors conducted little to no oversight of the scheme to issue materially

false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty and violations of Section 14(a)

of the Exchange Act. In further violation of the Ethics Policy, and the Financial Code of Ethics

with respect to Defendant Brown, the Directors failed to comply with laws and regulations,

maintain the accuracy of Company records and reports, comply with laws and regulations, and

compete in an honest and ethical manner. For this reason too, the Directors face a substantial

likelihood of liability and demand is futile as to them.

       192.    The Company has been and will continue to be exposed to substantial losses and

expenditures as a result of the misconduct described herein. Yet, the Directors have not filed any

lawsuits against themselves or other individuals who were responsible for this misconduct to

attempt to recover for Crown Castle any part of the damages Crown Castle suffered and will

continue to suffer in connection with such misconduct. Thus, demand upon the Directors is futile.




                                                 53
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 54 of 62 PageID #: 54




       193.    The Individual Defendants’ conduct described herein was based on bad faith and

intentional, reckless, or disloyal misconduct, and therefore could not have been the product of

legitimate business judgement. As such, none of the Directors can claim exculpation from their

violations of duty pursuant to the Company’s charter (to the extent such a provision exists). As a

majority of the Directors face a substantial likelihood of liability, they are self-interested in the

transactions challenged herein and cannot be presumed to be capable of exercising independent

and disinterested judgment about whether to pursue this action on behalf of the shareholders of the

Company. For this reason, demand is excused as being futile.

       194.    The acts complained of herein constitute violations of fiduciary duties owed by the

Company’s officers and directors, and these acts are incapable of ratification.

       195.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

funds belonging to Company shareholders. If there is a directors’ and officers’ liability insurance

policy covering the Directors, it may contain provisions that eliminate coverage for any action

brought directly by the Company against the Directors, known as, inter alia, the “insured-versus-

insured exclusion.” As such, if the Directors were to sue themselves or certain of the officers of

Crown Castle, there would be no directors’ and officers’ insurance protection. Accordingly, the

Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought

derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists,

will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is

excused as being futile.




                                                 54
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 55 of 62 PageID #: 55




        196.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause the Company to sue the Individual Defendants named herein, since, if they did, they would

face a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

        197.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least six of the Directors, cannot consider a demand with disinterestedness and

independence. Therefore, a demand upon the Board is excused as being futile.

                                           FIRST CLAIM

                      Against the Individual Defendants for Violations of
                      Section 14(a) of the Securities Exchange Act of 1934

        198.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        199.    The claims made pursuant to Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1), that are alleged herein are based solely on negligence. They are not based on any

allegation of reckless or knowing conduct by or on behalf of the Individual Defendants. The

Section 14(a) claims alleged herein do not allege and do not sound in fraud. Plaintiff specifically

disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of

fraud, scienter, or recklessness with regard to these nonfraud claims.

        200.    Section 14(a) of the Exchange Act provides that “[i]t shall be unlawful for any

person, by use of the mails or by any means or instrumentality of interstate commerce or of any

facility of a national securities exchange or otherwise, in contravention of such rules and

regulations as the [SEC] may prescribe as necessary or appropriate in the public interest or for the

protection of investors, to solicit or to permit the use of his name to solicit any proxy or consent

or authorization in respect of any security (other than an exempted security) registered pursuant to

section 12 of this title [15 U.S.C. § 78l].”



                                                  55
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 56 of 62 PageID #: 56




         201.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

         202.   Under the direction and watch of the Directors, the 2018 and 2019 Proxy

Statements (the “Proxy Statements”) failed to disclose, inter alia, that: that: (1) the Company

improperly recognized certain revenue pertaining to its cell tower installation services in its

financial statements; (2) as such, the Company’s financial statements filed with the SEC were not

prepared in accordance with GAAP; (3) the Company’s adjusted EBITDA, adjusted funds from

operations, and net income were artificially inflated; (4) the Company failed to maintain effective

disclosure controls and procedures and internal controls over financial reporting; (5) as a result of

the foregoing, the Company would be subjected to an SEC investigation, and would ultimately be

forced to restate its annual reports for the fiscal years ended December 31, 2018 and December

31, 2017, as well as each of its periodic reports issued during 2018 and 2019; and (6) due to the

foregoing, the Company’s public statements were materially false and misleading at all relevant

times.

         203.   Moreover, the Proxy Statements were false and misleading when they discussed

the Company’s adherence to specific governance policies and procedures, including the Ethics

Policy and the Financial Code of Ethics, due to the Individual Defendants’ failures to abide by

them and their engagement in the scheme to issue false and misleading statements and omissions

of material fact.




                                                 56
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 57 of 62 PageID #: 57




       204.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the Proxy Statements were materially false and misleading. The misrepresentations and

omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the Proxy Statements, including election of directors, appointment of an independent auditor,

and an advisory vote on executive compensation.

       205.    The false and misleading elements of the Proxy Statements led to the re-election of

Defendants Brown, Bartolo, Christy, Fitzgerald, Garrison, Goldsmith, Hogan, Hutcheson, Martin,

McKenzie, Melone, and Moreland, which allowed them to continue breaching their fiduciary

duties to Crown Castle.

       206.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

       207.    Plaintiff on behalf of Crown Castle has no adequate remedy at law.

                                           SECOND CLAIM

                   Against Defendants Brown and Schlanger for Contribution
                      Under Sections 10(b) and 21D of the Exchange Act

       208.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       209.    Crown Castle, along with Defendants Brown and Schlanger are named as

defendants in the Securities Class Actions, which assert claims under the federal securities laws

for violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated

thereunder. If and when the Company is found liable in the Securities Class Actions for these

violations of the federal securities laws, the Company’s liability will be in whole or in part due to




                                                 57
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 58 of 62 PageID #: 58




Defendants Brown and Schlanger’s willful and/or reckless violations of their obligations as

officers and/or directors of Crown Castle.

       210.    Defendants Brown and Schlanger, because of their positions of control and

authority as officers and/or directors of Crown Castle, were able to and did, directly and/or

indirectly, exercise control over the business and corporate affairs of Crown Castle, including the

wrongful acts complained of herein and in the Securities Class Actions.

       211.    Accordingly, Defendants Brown and Schlanger are liable under 15 U.S.C. § 78j(b),

which creates a private right of action for contribution, and Section 21D of the Exchange Act, 15

U.S.C. § 78u-4(f), which governs the application of a private right of action for contribution arising

out of violations of the Exchange Act.

       212.    As such, Crown Castle is entitled to receive all appropriate contribution or

indemnification from Defendants Brown and Schlanger.

                                           THIRD CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

   1. Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,

       as though fully set forth herein.

       2.      Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Crown Castle’s business and affairs.

       3.      Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       4.      The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Crown Castle.


                                                 58
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 59 of 62 PageID #: 59




       5.      In breach of their fiduciary duties owed to Crown Castle, the Individual Defendants

willfully or recklessly caused the Company to engage in improper accounting practices, and made

and/or caused the Company to make false and/or misleading statements and/or omissions of

material fact that failed to disclose, inter alia, that: (1) the Company improperly recognized certain

revenue pertaining to its cell tower installation services in its financial statements; (2) as such, the

Company’s financial statements filed with the SEC were not prepared in accordance with GAAP;

(3) the Company’s adjusted EBITDA, adjusted funds from operations, and net income were

artificially inflated; (4) the Company failed to maintain effective disclosure controls and

procedures and internal controls over financial reporting; (5) as a result of the foregoing, the

Company would be subjected to an SEC investigation, and would ultimately be forced to restate

its annual reports for the fiscal years ended December 31, 2018 and December 31, 2017, as well

as each of its periodic reports issued during 2018 and 2019; and (6) due to the foregoing, the

Company’s public statements were materially false and misleading at all relevant times.

       6.      The Individual Defendants failed to correct and/or caused the Company to fail to

correct the false and/or misleading statements and/or omissions of material fact, while Defendant

Garrison engaged in insider trading, netting proceeds of over $279,311, which renders them

personally liable to the Company for breaching their fiduciary duties.

       7.      Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

disclosure controls and procedures and internal controls over financial reporting, and caused the

Company to fail to timely file its 2019 10-K.

       8.      The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the




                                                  59
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 60 of 62 PageID #: 60




misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Crown Castle’s

securities.

        9.     The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of Crown Castle’s

securities. The Individual Defendants, in good faith, should have taken appropriate action to

correct the schemes alleged herein and to prevent them from continuing to occur.

        10.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

        11.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Crown Castle has sustained and continues to sustain significant damages.

As a result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

        12.    Plaintiff on behalf of Crown Castle has no adequate remedy at law.




                                                  60
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 61 of 62 PageID #: 61




                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)      Declaring that Plaintiff may maintain this action on behalf of Crown Castle,

and that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Crown Castle;

               (c)     Determining and awarding to Crown Castle the damages sustained by it as

a result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

               (d)     Directing Crown Castle and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Crown Castle and its shareholders from a repeat of the damaging

events described herein, including, but not limited to, putting forward for shareholder vote the

following resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation

and the following actions as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the board;

                     2. a provision to permit the shareholders of Crown Castle to nominate at least

            six candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.




                                                 61
 Case 1:20-cv-00722-UNA Document 1 Filed 05/29/20 Page 62 of 62 PageID #: 62




               (e)     Awarding Crown Castle restitution from Individual Defendants, and each

of them;

               (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)     Granting such other and further relief as the Court may deem just and

proper.


 Dated: May 29, 2020                                Respectfully submitted,


 Of Counsel:                                        FARNAN LLP

                                                    /s/ Michael J. Farnan
 THE BROWN LAW FIRM, P.C.                           Brian E. Farnan (Bar No. 4089)
 Timothy Brown                                      Michael J. Farnan (Bar No. 5165)
 240 Townsend Square                                919 N. Market St., 12th Floor
 Oyster Bay, NY 11771                               Wilmington, DE 19801
 Telephone: (516) 922-5427                          Telephone: (302) 777-0300
 Facsimile: (516) 344-6204                          Facsimile: (302) 777-0301
 Email: tbrown@thebrownlawfirm.net                  Email: bfarnan@farnanlaw.com
                                                    Email: mfarnan@farnanlaw.com

                                                    Attorneys for Plaintiff




                                               62
